Walker, J.
This is a case of great importance to the appellant. He has been indicted, tried, and convicted of the murder of a fellow-being, and the jury have assessed the death penalty.
W e have examined the record with much care. The bills of exceptions, whilst they raise no question in the mind of this court, upon which alone we would reverse the judgment, nevertheless indicate a more stern and rigorous adherence to the letter of the law than justice might dictate under like circumstances. The counsel for the defendant were appointed by the court, and appear to have had but little, if any, time to prepare their defense. The district attorney does not appear to have strenuously opposed the postponement of the case, until a future day of the term. The court, however, overruled the motion. We think, in -view of all the facts in the case, the motion should have been granted. The object of the proof sought, was to show that the defendant had twenty dollars in money, but a very short time previous to the murder of Miller, and that the money found upon his person, when arrested, belonged to him. If this could have been shown, it would have gone far to relieve the defendant from the charge of having killed Miller for this same money; arid in view of the character of the evi*350denee in the case, and the enormity of the crime with which the defendant stood charged, we think at least a reasonable time should have been given him to obtain the evidence.
We think the court erred in refusing to give the second and third charges asked by defendant’s counsel, and we think there is manifest error in latter part of the charge given by the court. It is as follows : “ To warrant a conviction on cir- “ cumstantial evidence, the circumstances, taken together, must “ be of a conclusive nature, leading on the whole to a satisfactory “ conclusion, and producing in effect a reasonable certainty that “ the accused and no other person committed the offense.”
There must be something more than a satisfactory conclusion, producing in effect a reasonable certainty. The conclusion upon the mind of the jury must be so certain as to exclude every reasonable doubt of the defendant’s guilt; and if it be not such, the defendant should be acquitted.
It may be somewhat difficult to direct the minds of jurors to the precise rule which the law intends they shall follow. But the language employed in the charge is too loose and uncertain as to the rule to be employed, where life is to be taken away if the jury should find against the defendant. The rule is this, as contra-distinguished from “ reasonable certainty,” it is such absolute certainty, in the minds of the jurors, as to the defendant’s guilt, that will admit of no reasonable doubt.
The judgment of the District Court is reversed, and the cause remanded.
Reversed and remanded.